PER CURIAM.
This appeal pertains to an award for two parcels of land designated as 121 and 122 in a condemnation proceeding. The government used one witness, an expert appraiser, to establish -the market value of the parcels in question. This expert testified that their value was $50 and $125 respectively. No evidence was introduced by the defendants. The jury did not view the property. The jury returned a verdict for $100 for parcel 121 and $250 for parcel 122. From a judgment entered on such verdict, the government appealed.
The only question before us is whether the judgment can stand in face of the uncontradicted evidence of the sole witness as to the value of the land. We do not think it can, and so hold. A jury verdict in a condemnation case not within the scope of .the proof cannot be sustained. Forest Preserve District v. Folta, 377 Ill. 158, 163, 36 N.E.2d 264; Branson v. Reichelderfer, 62 App.D.C. 129, 65 F.2d 280; *999United States v. 2.4 Acres of Land, 7 Cir., 138 F.2d 295, 297.
The judgment is not supported by the proof and is, therefore, reversed and remanded with directions to proceed in conformity with the view herein expressed.